Tolman, J.
The parties to this action were divorced by a decree dated March 20, 1919, which, among other things, recited and provides that the divorce is granted to respondent on his cross-complaint, and he is awarded the custody of the two minor children until the further order of the court, with the right in the wife, appellant here, to visit them at all reasonable times. Thereafter, by a petition filed September 15,1922, appellant sought a modification of the decree so that the custody of the children would be placed in her, with a provision that the respondent make suitable contribution for their support and maintenance while in her care.
The issues raised by the petition and the answer thereto denying the material facts charged came on for trial before the judge who tried the divorce action, and *20after an extended hearing, the prayer of the petition was denied and the original decree in all things confirmed. From this order, the plaintiff has appealed.
The case involves questions of fact only, and after a reading of the entire record and a careful weighing of the evidence thus revealed, we can find nothing of a convincing nature which indicates that the trial court reached a wrong conclusion. No good purpose would be served by setting forth and attempting to analyze the evidence. It reveals a not unusual situation, resulting in a broken home, the unhappy results of which are visited to a large extent upon the children, and their best welfare is the only thing which now concerns us.
The evidence shows without dispute that, at the time of the hearing below, the father had placed these little girls in a college or boarding school for girls in Seattle, maintained and conducted under the auspices of the Methodist Church, which, after investigation and visiting several other such institutions, he concluded was the best of its kind. There is no contravention of the facts that there the little girls are physically well, better than ever before, are happy and contented, and making good progress in their studies.
While a popular prejudice has existed against boarding schools ever since Dickens delineated the cruelties of “Dotheboys Hall,” we know that there can be, and assume that there are institutions of the kind which properly fulfill their functions, of which this is one. We cannot say that these children, having, through no fault of their own, lost their natural home, governed and protected by the loving care of both parents, are not as well situated in the school referred to as it is possible for them to be under existing circumstances.
There being nothing to indicate that the trial court abused its discretion, and the weight of the evidence *21tending to sustain its holding to the effect that the welfare of the children will be best served by continuing their custody in respondent, the judgment appealed from must be and is affirmed.
Holcomb, Fullerton, Parker, Bridges, Mackintosh, and Mitchell, JJ., concur.